Citation Nr: 1426014	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran retired from service in October 1970 with 20 years and 28 days of active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the Veteran's physical claims file as well as the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran died in July 2010.  

2. The appellant's application for burial benefits was received in July 2010. 

3. The Veteran was not receiving any VA compensation or pension benefits at the time of his death. 

4. There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

5. The Veteran's body is not being held by a State.

6. The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.



CONCLUSION OF LAW

The criteria for payment of nonservice connected-burial benefits, to include a plot or interment allowance, have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to non-service connected burial benefits. 

The Veteran died in July 2010.  The appellant claims that because the Veteran was retired from the Navy and receiving a retirement pension, he should be entitled to burial benefits. While the Board is sympathetic to the appellant's contentions, benefits are not permitted as a matter of law. 

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  Here, there is no claim, or any other indication, that the Veteran's death was related to service.  

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, a burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery. 38 C.F.R. § 3.1601(a). 

Here, the appellant's claim for reimbursement of nonservice-connected burial benefits was timely filed; however, the Board finds that the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) have not been met.  Specifically, the Veteran was not receiving any VA compensation or pension benefits at the time of his death.  Records indicate he was service-connected for a skin condition of his scalp and forehead in 1981, but the condition was rated as noncompensable.  Although the Veteran may have been receiving military retirement pay, such a benefit does not entitle him to a nonservice-connected burial allowance under 38 C.F.R. § 3.1600.  

Further, the evidence does not reflect that there was an original or reopened claim for compensation benefits pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the Veteran's body is not being held by a State.  The record further shows that the Veteran died at a private residence, not at a VA facility, hospital, nursing home, or domiciliary care. 

Appellant's claim for burial benefits included a claim for a plot allowance.  The law provides for the payment of plot or interment allowance in certain circumstances. For a claim filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions: (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600  and §§ 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600  or by 38 C.F.R. §§ 3.1601-3 .1610].  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1).

Here, the Veteran is considered to have been a 'veteran' for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a)), and his death certificate does not suggest that he was not buried in a national cemetery or other cemetery controlled by the United States.  Nevertheless, the appellant's claim for plot or interment allowance would fail as the Veteran was not eligible for a burial allowance (under 38 C.F.R. § 3.1600(b)), and he did not die while admitted to a VA facility (under 38 C.F.R. § 3.1600(c)), as previously explained.  Nor was the Veteran discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty, for a service-connected death (under 38 C.F.R. § 3.1600(a)).  In other words, plot allowance would be precluded by other applicable provisions of 38 C.F.R. § 3.1600.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met.

The Board acknowledges and appreciates the Veteran's honorable military service.  However, entitlement to nonservice-connected burial benefits is prefaced on specific statutory and regulatory requirements, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In conclusion, the basic eligibility requirements for nonservice-connected benefits have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

VA has an obligation to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, is denied.



____________________________________________
MICHELLE KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


